Cockriee, C. J. The note upon which the appellant sought to hold the appellee liable was executed by Carleton as maker to Haskins as payee. Upon the back of the note the appellee’s name was endorsed under that of Haskins, the payee. In the absence of legal evidence showing a different contract, the appellee’s liability was that of endorser, and as there was no proof that demand of payment was made and notice of dishonor given to either endorser, it must be held that the appellee was released, unless the evidence shows that he occupied the relation of maker or of guarantor for the maker of the note. In order to establish one of those relations, the appellant introduced evidence tending to prove that when he discounted the note for the payee only the appellee’s name was endorsed upon it, and that the payee subsequently endorsed his name above that of the appellee. But that was denied by the appellee, who testified that the note showed the true order in which the endorsements were made, and the jury have resolved the conflict in the appellee’s favor. It is certain, moreover, that the appellee endorsed the note after it had been delivered to the payee by the maker as a completed obligation ; there is no evidence tending' to show that the endorsement was made in pursuance o£ an agreement to endorse entered into before the note was executed, or that the appellee was in anywise connected with the consideration upon which the note was based. He was not therefore a maker. As he did not endorse for the maker to give him credit with the payee, he was not a g'uarantor for the maker. The facts are that he endorsed, at the request of the payee, to give him credit and enable him to discount the note. As to the payee, he was, therefore, merely an accommodation endorser. His liability to a subsequent holder was no more than that of a second endorser. As the jury have found that his name appeared on the back of the note after that of the payee when it was presented to the appellant for discount, the latter was apprised that his liability was limited, and he impliedly assumed the oblig'ation to make demand and give notice of dishonor. He did neither, and cannot, therefore, look to the appellee for payment. The following authorities sustain these views: Heise v. Bumpass, 40 Ark. 545; Good v. Martin, 95 U. S. 90; 1 Daniel’s Neg. Inst. secs. 713-14 and note; Bigelow’s Bills and Notes, p. 44, sec. 1. The judg'ment is right, and is affirmed.